                Case 6:20-bk-06950-KSJ                Doc 25    Filed 07/02/21       Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

   In re:                                                                 Case No.: 6:20-bk-06950-KSJ
                                                                          Chapter 7
    ALBERT R JOHNSON
    BETTY K JOHNSON

   Debtor.
                                                  /

            MOTION FOR ORDER APPROVING SALE OF ESTATE’S
    INTEREST IN NON-EXEMPT REAL ESTATE IN VOLUSIA COUNTY, FLORIDA
       Trustee, Dennis Kennedy, by and through his undersigned counsel, moves this Court for
   authority to sell the estate’s interest in real property on the following terms:
   1. The property to be sold is the estate’s interest in non-exempt residential real estate in Volusia
       County, Florida, said real estate being more particularly described as follows:
                  NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

    If you object to the relief requested in this paper, you must file a response with the Clerk of the U.S.
    Bankruptcy Court, 400 W. Washington St., Ste. 5100, Orlando, FL 32801 and serve a copy on Arvind
    Mahendru, Attorney, 5703 Red Bug Lake Road #284, Winter Springs, Florida 32708 within 21 days from
    the date of the attached proof of service, plus an additional three days if this paper was served on any party
    by U.S. Mail.

    If you file and serve a response within the time permitted, the Court will either notify you of a hearing
    date or the Court consider the response and grant or deny the relief requested in this paper without a
    hearing. If you do not file a response within the time permitted, the Court will consider that you do not
    oppose the relief requested in the paper, and the Court may grant or deny the relief requested without
    further notice or hearing.

    You should read these papers carefully and discuss them with your attorney if you have one. If the paper
    is an objection to your claim in this bankruptcy case, your claim may be reduced, modified, or eliminated
    if you do not timely file and serve a response.

              LOT 3, BLOCK 252, DELTONA LAKES UNIT FIVE, ACCORDING TO
              PLAT THEREOF AS RECORDED IN PLAT BOOK 25, PAGES 127
              THROUGH 138, OF THE PUBLIC RECORDS OF VOLUSIA COUNTY,
              FLORIDA.

2. Manner of Sale: The buyer has been procured through the efforts of the estate’s realtor, Century 21
               Carioti, and BK Global Real Estate Services (“BKRES”). The buyer has made an
               earnest money deposit in the amount of $1,624.00, and is ready to complete the purchase
               for the sales price indicated below, upon approval of the sale by the Court. Trustee
                  Case 6:20-bk-06950-KSJ          Doc 25      Filed 07/02/21      Page 2 of 3



                  proposes to convey whatever interest the Estate has in the property to the Buyer upon
                  approval of this Motion.
 3. Terms of Sale:
     a. Buyer:     Highpoint Holdings Group LLC
     b. Sales Price: $162,400.00
    c. Appraised Value: The property is appraised by the Volusia County Property Appraiser with a
value of $132,500.00. The property was listed on the MLS and produced multiple offers, the current
contract being the highest and best.
     d. Costs of Sale: This is a lender approved short sale and the lender has agreed to pay the
     following costs associated with transfer of title:
             Real Estate Commission & Costs                         9,744.00
             Title Charges                                          2682.00
             Documentary Stamp Tax on Deed                          1,272.80
            Bankruptcy Estate carve out                             8,120.00
             Mortgage Payoff                                        $129,054.51 *
             Second mortgage                                        $10,000*
             Prorated 2020 Property Tax                              574.63 *

             Total                                                 $132,500.00
     * estimate
     The net proceeds to the estate consist of a bankruptcy carve out in the amount of $8,120.00. The
     first mortgage has agreed to accept a minimum payment of $129,054.51 as full payment and
     satisfaction of their mortgage, and any excess funds resulting from overestimate of closing costs
     will be applied to the payoff. The short sale approval letter is attached as Exhibit “A.” The
     second mortgage has agreed to accept a minimum payment of $10,000 as full payment and
     satisfaction of their mortgage. The short sale approval letter is attached as Exhibit “B.”
     e. Trustee intends to transfer title to the property by trustee’s deed, subject to current year’s taxes,
     assessments, zoning, restrictions, and other requirements imposed by governmental authorities,
     and other matters appearing on the plat or otherwise common to the subdivision, and public utility
     easements of public record.
     f. The estate will provide a trustee’s deed to the buyer and certified copies of the Order approving
     sale, Notice of Commencement of bankruptcy and of the docket, reflecting no objections to the
     sale, or if any, that said objections were overruled by Court Order. Trustee is unaware of the
                  Case 6:20-bk-06950-KSJ         Doc 25     Filed 07/02/21        Page 3 of 3



    existence of any liens or encumbrances on the property except as disclosed above. There are no
    adverse tax consequences of the sale to the estate.
    g. The Trustee respectfully requests that this Court: (a) waive the 14-day stay pursuant to Rule
    6004(h), deem the sale order enforceable immediately upon entry, and authorize the Trustee to
    close on the sale immediately upon entry of the Final Sale Order; (b) authorize the Trustee to take
    all actions and execute all documents he deems reasonable, necessary and/or desirable to effectuate
    the requested relief; (c) retain sole and exclusive personal subject matter jurisdiction to implement,
    interpret and enforce the terms of this Motion and the Final Sale Order; and (d) adjudicate all
    claims, controversies and/or disputes arising from or related to this sale.
              WHEREFORE, Trustee moves this Court to enter an Order authorizing the sale of the
    property as set forth above and waive the 14-day stay pursuant to Rule 6004(h).



                                             Respectfully submitted,

                                             /s/ Arvind Mahendru
                                             Arvind Mahendru, Esq.
                                             5703 Red Bug Lake Rd. #284
                                             Winter Springs, FL 32708
                                             407-504-2462

                                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served by U.S. Mail and/or electronic
   delivery to all parties below and on the attached list this July 2, 2021:

Shelly Hogue, Esq., via ECF
SPS c/o Marc Granger, Esq. via ECF

US Mail to:

Debtors, 960 Clayton Dr, DELTONA, FL 32725
MBC Investments LLC, ONE CORPORATE DRIVE SUITE 300, WAUSAU, WI 54401; Attn:
President, Manager where creditor routinely does business.




                                                     /s/ Arvind Mahendru
                                                     Arvind Mahendru
